DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/20/20.  These drawings are accepted.
Election/Restrictions
The election/restriction requirement of 3/21/22 is withdrawn in view of the allowability of amended claim 1.
Allowable Subject Matter
	Claims 1-6 & 8-10 are allowed.
Claim 1 is allowable for at least the reason “the spatial impression providing unit comprises a dynamic dye filter, and a degree of color of the dynamic dye filter varies depending on an ambient illuminance” as set forth in the claimed combination. 
Claims 2-6 & 8-10 are allowable due to their dependence on Claim 1.
The following prior art of record is considered relevant. 
LaDuke et al. (US 2011/0037952 A1, previously cited) discloses a holographic image display device comprising: an image display unit configured to display a holographic image (Fig. 6: 32 – electronic image generator, configured to display Pepper’s ghost image 54); and a spatial impression providing unit configured to form a space surrounding the holographic image (Fig. 6: 56 – spherical medium), the spatial impression providing unit comprising a colored transparent material which allows the holographic image to be seen through the spatial impression providing unit from outside while allowing the space to be seen colored, wherein the spatial impression providing unit comprises a dye (para [0028]: liquid may be artificially tinted with a dye). However, LaDuke neither teaches nor suggests the spatial impression providing unit comprises a dynamic dye filter, and a degree of color of the dynamic dye filter varies depending on an ambient illuminance.
Koike et al. (US 2010/0073726 A1, from IDS) discloses a display apparatus designed to adjust a luminance of a backlight based upon a measured ambient brightness (see para [0018]). 
Faraway (WO 2016/181139 A1) discloses an image display configured to adjust an image characteristic (such as color or brightness) based upon a sensed color of ambient light (p. 3, lines 25-37).
McNelley et al (US 6,481,851 B1) discloses an image display configured to detect a quality of ambient light and adjust a display to provide adequate contrast (Col. 11, lines 46-58).
The prior art collectively neither teaches nor suggests the claimed holographic image display device including a dynamic dye filter in which a degree of color of the dynamic dye filter varies depending on an ambient illuminance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872